Citation Nr: 0810674	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  05-28 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969 and from November 1990 to April 1991.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO), which denied the benefit sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's claim for service connection for hepatitis C 
requires additional development.  VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2) (2007).

The veteran contends that he was exposed to hepatitis C while 
sharing razors in the field, digging for latrines or burying 
human waste while on active duty.  His DD 214 provides that 
he had foreign and/or sea service.  The Georgia Army National 
Guard has informed VA that it could not locate the veteran's 
service file.  

In July 2004, the veteran submitted a completed copy of the 
VA Risk Factors for Hepatitis Questionnaire.  The 
Questionnaire identifies sharing razor blades as a risk 
factor for hepatitis.  The veteran indicated that he had 
shared razor blades in the Army and Reserves.  The Board 
observes that the veteran is competent to testify as to 
whether he shared razor blades while on active duty.  

In a February 2004 private medical report, A.P.K., M.D., 
provides an impression of chronic hepatitis C virus, which 
the veteran probably had for over 20 years.  Dr. K. notes 
that the veteran may have acquired hepatitis C when he was in 
the military service and shared razors.  The Board observes 
that the veteran provided Dr. K. this history for the purpose 
of obtaining medical treatment prior to submitting a VA claim 
for service connection.

In a June 2004 letter, Dr. K. provides that the veteran did 
not have a history of typical risk factors associated with 
the acquisition of the hepatitis C virus but did recall 
sharing razors during his military service.  

In light of the foregoing, this case must be remanded for a 
VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an examination to 
determine the nature, extent and etiology 
of any hepatitis C.  The claims file must 
be made available to the examiner.

Following a review of the relevant 
medical evidence in the claims file and 
the results of the clinical evaluation 
and any tests that are deemed necessary, 
the examiner is asked to opine whether it 
is at least as likely as not (50 percent 
or more likelihood) that any hepatitis C 
is causally related to sharing razor 
blades during active duty.

The examiner is requested to provide a 
rationale for any opinion expressed.  If 
the examiner finds it impossible to 
provide any part of the requested opinion 
without resort to pure speculation, he or 
she should so indicate.

2.  Then, readjudicate the veteran's 
claim for service connection for 
hepatitis C.  If the benefit sought on 
appeal remains denied, provide the 
veteran with an SSOC.  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

